Citation Nr: 0114013	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  97-13 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to benefits for an active psychosis for 
purposes of establishing eligibility for VA medical care 
pursuant to 38 U.S.C.A. § 1702 (West 1991). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD, bipolar disorder 
and benefits under 38 C.F.R. § 1702.

The veteran provided oral testimony at a personal hearing 
before a hearing officer of the RO in February 1998, and at a 
personal hearing over which the undersigned Board Member 
presided sitting at Denver, Colorado, in February 2001.  A 
transcript of each hearing has been associated with the 
claims file.

In October 1998, the RO affirmed the prior denials of 
entitlement to service connection for PTSD, bipolar disorder 
and benefits under 38 C.F.R. § 1702.  The case has been 
forwarded to the Board for appellate review.

The issues of entitlement to service connection for PTSD and 
bipolar disorder are addressed in the remand portion of this 
decision.


FINDING OF FACT

An active psychosis was not shown to have developed within 
two years following the veteran's discharge from service. 




CONCLUSION OF LAW

The criteria for entitlement to benefits for treatment 
purposes for an active psychosis have not been met. 38 
U.S.C.A. § 1702 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to benefits for an active 
psychosis for purposes of establishing eligibility for VA 
medical care pursuant to 38 U.S.C.A. § 1702.  In essence, she 
contends that she currently exhibits symptoms associated with 
a psychosis which were first manifested within two years 
following her separation from service.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which are generally relevant to this case; 
briefly describe the factual background of her claim; and 
then proceed to analyze the issue and render a decision.


Criteria

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702 (West 1991). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107), provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.




Factual Background

The veteran's service medical records have been carefully 
reviewed.  The service medical records are silent as to any 
evidence or finding of a psychiatric disability, including 
bipolar disorder, during her period of active service.

The report of medical examination dated in May 1974 and 
completed upon her entry into service, shows that upon 
clinical evaluation, her psychiatric evaluation was normal 
and there was no evidence of any personality deviation.  The 
associated report of medical history, also dated in January 
1985, shows that she did not indicate that she had ever had 
symptoms associated with a psychiatric disorder.

A chronological record of medical care dated in March 1975 
shows that the veteran reported lower abdominal pains.  The 
diagnosis was depression associated with possible pregnancy.

A report of medical examination dated in March 1978 shows 
that upon clinical evaluation, her psychiatric evaluation was 
normal and there was no evidence of personality deviation.  
The associated report of medical history, also dated in March 
1978, shows that she had experienced a miscarriage in March 
1975 and that she had experienced insomnia and anxiety.

The report of medical examination dated in March 1979 and 
completed upon her separation from active service, shows that 
upon clinical evaluation, there was no indication of an 
abnormal psychiatric evaluation or of a personality 
deviation.  The report of medical history at that time shows 
the veteran denied having nervous trouble of any sort and she 
did not indicate that she had ever had symptoms associated 
with a psychiatric disorder.






A report of mental status evaluation dated in April 1979 
shows that the veteran was referred to the Mental Hygiene 
Clinic for psychiatric clearance pursuant to an 
administrative action under AR 632-200 (Chapter 13), wherein 
direct examination revealed no indication of a mental 
disorder that would prevent administrative action.  She was 
said to be coherent, rational and oriented.  There were no 
mental defects sufficient to warrant this position though 
medical channels.  The medical record was completed by the 
chief of the mental health division.

Subsequent to service, VA outpatient treatment and hospital 
records dated from April 1994 to March 1998 show that the 
veteran was treated for symptoms associated with bipolar 
disorder.

VA hospital treatment records dated from April 1995 to May 
1995 show that the veteran was diagnosed with bipolar mood 
disorder, depressed without psychotic features.  She provided 
a history of bipolar disorder, having been treated at a 
private facility for the preceding five years.  She indicated 
that she had been taking Lithium since her first 
hospitalization in 1990.  She described that her panic 
symptoms began during service when she had been sexually 
assaulted.  She indicated that her assailant had been 
sentenced.

A medical record from the veteran's clinical psychologist of 
the Vet Center dated in December 1994 shows that she was 
treated for a dissociative episode.  Treatment at the Vet 
Center was recommended.

A medical record from the veteran's clinical psychologist of 
the Vet Center dated in July 1995 shows that she was first 
treated for what appeared to be an agitated depression and 
suicidal ideations in March 1994.  She was previously 
diagnosed with manic depressive disorder in 1990.  The 
psychologist opined that the veteran exhibited symptomatology 
consistent with a manic depressive disorder, which had 
seriously and negatively influenced all aspects of her life 
for many years.

A medical record from the veteran's clinical psychologist of 
the Vet Center dated in January 1996 shows that the veteran 
provided a developmental history which included alcoholic 
parents, a learning disability, probable mixed affective 
disorder and behavioral problems in school.  She indicated 
that at age 13 she and a friend had run away from home and 
been sexually assaulted by two police men.  By age 20 she had 
a history of legal problems to the extent that a judge 
ordered her to choose between jail and the military.  
Although she had problems adapting to military life, she 
indicated that she settled into a productive routine while 
stationed in Germany, where she worked as a legal and company 
clerk.  

When she returned to Fort Campbell, she noted that women in 
her unit were treated poorly and often sexually harassed.  
She indicated that she was sexually assaulted in service, and 
that shortly after that incident, she received an Article 15 
for threatening a commanding officer.  The disciplinary 
action resulted in her subsequent discharge.  The clinical 
psychologist indicated that since discharge, she had been 
diagnosed with manic depressive disorder which may go all the 
way back to her military days.  Her current diagnosis was 
manic depressive disorder, PTSD, and agoraphobic.  She still 
wrestled with substance abuse problems, but was currently in 
remission.

A VA examination report dated in March 1996 shows that the 
veteran was, in pertinent part, diagnosed with PTSD, chronic, 
delayed; bipolar disorder, depressed; alcohol abuse; and 
cannabis abuse.  The examiner noted that the veteran's 
medical records were not available for review in conjunction 
with the examination.  The veteran reported that she had 
received a diagnosis of bipolar disorder and had been 
hospitalized several times.  She indicated that she had made 
three suicide attempts.  She indicated that she had been 
hospitalized three times for her bipolar disorder and that 
she had been receiving outpatient treatment at the Boulder 
Veterans Center.  

A VA hospital treatment record dated in June 1997 shows that 
the veteran presented with a history of bipolar disorder, 
PTSD and substance abuse.  She reported a history of sexual 
assault while in the military and that she was being treated 
for a bipolar condition with a history of dissociative 
episodes according to information provided by the Vet Center 
staff.  The diagnosis was bipolar condition in poor control 
with a history of sexual abuse in the service, and 
polysubstance abuse in remission per patient history.

In February 1998, the veteran testified at a personal hearing 
before a hearing officer of the RO.  During the hearing, she 
stated that she was first treated for a psychiatric disorder 
in 1987 at the Longmont Mental Health Center.  She gave a 
history of no psychiatric problems prior to her entry into 
service, but acknowledged that she had numerous problems 
during service which resulted in an Article 15 and subsequent 
Elimination Proceedings for Misconduct/Unsuitability.  She 
asserted that she began getting into trouble after she was 
raped on September 17, 1998.  She indicated that she had told 
her roommate of the rape, but she could not provide the 
roommate's name as it would be too traumatic for her since 
she, too, had been raped.  She indicated that the person who 
raped her had undergone a Court Martial proceeding and was 
only known to her as "Skippy" Williams.

A VA medical opinion dated in February 1999 shows that the VA 
physician set forth that there was no "absolutely standard 
behavior" expected after a sexual assault and each 
individual handled this situation uniquely.  While some 
symptoms consistent with PTSD may be seen in various 
individuals, this kind of stressor may also precipitate other 
emotional, behavioral and thinking difficulties.  The veteran 
stated a history of sexual assault and subsequent 
deterioration in her previously adequate job performance.  
The examiner indicated that he had no reason to question 
this, and that there were reports from other mental health 
professionals in file that seemed to document her problems as 
well.

The veteran provided oral testimony at a personal hearing 
before the undersigned Board Member at Denver, Colorado, in 
February 2001.  She testified that she was raped in September 
1978.  She indicated that she received her first Article 15 
subsequent to the rape.  She stated that she purposefully 
arranged her behavior to be discharged as a result.  She 
indicated that she began to suffer panic attacks, mood 
swings, and insomnia in basic training and that these 
symptoms continued across time in her military career.  She 
indicated that her symptoms had continued since that time, 
and that she is receiving Social Security disability benefits 
as a result thereof.



Analysis

Duty to Assist

As indicated above, the VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  

By notifying her on several occasions of the need for 
additional information and evidence to resolve the appeal, VA 
is presumed to have properly discharged its official duty to 
mail her notice.  See Jones v. West, 12 Vet. App. 98 (1998); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  There is no clear 
evidence to the contrary to rebut this presumption.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).





Benefits pursuant to 38 U.S.C.A. § 1702

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of entitlement to benefits for an active psychosis 
for purposes of establishing eligibility for VA medical care 
pursuant to 38 U.S.C.A. § 1702 (West 1991).  The veteran was 
discharged from service in June 1979.

The first diagnosis of an active psychosis, specifically a 
bipolar disorder, was in May 1994, which is almost fifteen  
years following her discharge from service.  In July 1995, 
there is evidence that the veteran was previously diagnosed 
with manic depressive disorder as early as 1990, but this, 
too, was significantly beyond the two-year period following 
the veteran's discharge from service.

Therefore, there is no evidence in the claims file to 
establish that the veteran developed an active psychosis, to 
include bipolar disorder, within two years of her separation 
from service.  Accordingly, eligibility for VA medical care 
is not established.  See 38 U.S.C.A. § 1702 (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
benefits for an active psychosis for purposes of establishing 
eligibility for VA medical care pursuant to 38 U.S.C.A. 
§ 1702.


ORDER


Entitlement to benefits for an active psychosis for purposes 
of establishing eligibility for VA medical care pursuant to 
38 U.S.C.A. § 1702 is denied.


REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated hereinabove, the veteran has asserted that she 
has PTSD and a bipolar disorder that are the result of her 
being raped during her period of active service.  The medical 
evidence of record shows that she has been diagnosed with 
PTSD and bipolar disorder, and based upon the history as 
provided by the veteran, it has been suggested that her 
psychiatric disorders could be the result of her being raped 
during her period of active service.

VA has a duty to assist the veteran in the development of 
evidence pertinent to her claim under 38 U.S.C.A. § 5107(b) 
(West 1991).

The evidentiary record has included VA examination reports 
that appear to confirm PTSD and bipolar disorder.  A 
diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection.  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See Patton v. West, 12 Vet. App. 272, 280 (1999).

38 C.F.R. § 3.304(f) previously provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  It 
has not been asserted in this matter that the alleged 
stressor is related to combat but rather a sexual assault 
which occurred during her period of active service.  
Accordingly, the veteran is required to produce "credible 
supporting evidence that the claimed in[-]service event 
actually occurred."  This cannot be provided by medical 
opinion based on post-service examination.  See Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).  In Patton it was 
noted that evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.  
The Board notes that the VA examiner in February 1999 did not 
appear to doubt the veteran's credibility.

The criteria for adjudicating PTSD claims changed during this 
appeal.  The basic elements needed to establish service 
connection for PTSD are set forth under 38 C.F.R. § 3.304(f).  
The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See Patton, 12 
Vet. App. at 280-82; Cohen v. Brown, 10 Vet. App. 128, 142-43 
(1997); and Gaines v. West, 11 Vet. App. 353, 358-60 (1998) 
[which supplemented Cohen for a detailed discussion of the 
significance of each element in the merits adjudication].





The veteran is entitled to have her claim adjudicated under 
these provisions or applicable Manual M21-1 provisions 
whichever are more favorable to her.  See Cohen, 10 Vet. App. 
at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 (1991).

The changes to section 3.304(f) published in June 1999 were 
effective retroactive to March 1997.  38 C.F.R. § 3.304(f) 
currently provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor 
and credible supporting evidence that the claimed in-service 
stressor occurred.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The Board notes that the record shows the appellant was 
initially reluctant to give the name of the individual who 
raped her, later identified as "Skippy" Williams.  Her 
statements referable to treatment following the rape for 
various symptomatology are contradicted by the record which 
shows that she received the majority of her treatment prior 
to the date of the alleged rape.

The Board has also considered the VA medical records dated 
from April 1994 to March 1998, which have suggested that her 
bipolar disorder may be the result of her period of active 
service.  The veteran has suggested in her testimony that she 
experienced panic attacks, mood swings, and insomnia during 
service.  



Although there is no evidence of bipolar disorder during 
service, there is a notation in the service medical records 
that the veteran was assessed with depression related to her 
pregnancy in 1975, and she did indicate that she had 
experienced insomnia and anxiety in her report of medical 
history at the time of her separation.  

The Board is of the opinion that additional development is 
required to determine whether these symptoms are 
etiologically related to the current diagnosis of bipolar 
disorder.

The Board notes that during the February 2001 hearing, the 
veteran testified that she is currently receiving Social 
Security disability benefits as a result of the disability 
for which she is seeking service connection.  The Board finds 
that neither a disability determination nor the medical 
evidence used to arrive at that decision have been associated 
with the her VA claims folder.  Since Social Security records 
are relevant to the inquiry under consideration, and are in 
the possession of a government agency, they must be obtained 
upon remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992).

Finally, the Board notes that there has also been another 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA was signed into law.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas, 1 Vet. App. at 308; VAOPGCPREC 
11-00.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The Board notes that the 
veteran has also not been afforded a recent VA examination of 
her asserted PTSD and bipolar disorder.

As the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92; (published at 57 Fed. Reg. 49,747 (1992)).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
veteran to identify, the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to her treatment for all 
psychiatric symptomatology no matter how 
diagnosed.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

She should be informed that she has the 
opportunity to submit additional evidence 
and arguments in support of her claim.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment records.

The RO is directed that the veteran be 
contacted and asked to provide as much 
additional detail as possible regarding 
her reported sexual harassment in 
service, particularly the name(s) of the 
individual(s) who raped her and/or 
assaulted her in any way.  She is to be 
directed to submit alternative sources of 
information to verify the claimed sexual 
assault(s) and to identify all sources of 
treatment for her psychiatric 
symptomatology, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to her 
treatment.

2.  The RO is to endeavor to obtain 
information on the alleged Court Martial 
to which the veteran referred with regard 
to her assailant as set forth in her 
February 1998 hearing testimony.  An 
effort to obtain information on the 
asserted sexual assault by "Skippy" 
Williams is to be undertaken.  

The veteran should be directed to include 
all dates, places, and identifying 
information concerning any other 
individuals involved in the stressful 
event, including their names, ranks, and 
units of assignment, the veteran's unit 
of assignment at the time of each 
incident, and any other identifying 
detail.  The veteran is hereby advised 
that this information might be needed to 
search for verifying information.

3.  After the above development is 
completed to the extent possible, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) 
based on review of all pertinent 
documents and statements of record, those 
previously submitted and submitted as a 
result of this remand, if applicable.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s) should again be sent, along 
with the personnel records, to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, to attempt to confirm any of 
the stressors claimed by the veteran and 
to obtain confirmation of the alleged 
sexual assault(s) on the veteran during 
her period of active service and of the 
resulting Court Martial of her assailant.  
If unable to provide such information, 
they should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.

4.  A VA examination should be conducted 
by a psychiatrist who has not already 
examined the veteran in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric disorders 
which may be present, to include PTSD and 
a bipolar disorder.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination  Any further 
indicated tests and studies to include 
psychological studies are to be 
conducted. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is 
sufficient to produce the veteran's PTSD; 
and whether there is a link between the 
current symptomatology and her period of 
active service.

If the diagnosis of bipolar disorder is 
deemed appropriate, the examiner should 
specify whether it is at least as likely 
as not that it is causally related to 
symptoms exhibited during her period of 
active service and whether any identified 
stressor found to be established by the 
record is sufficient to produce her 
bipolar disorder.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the veteran's claim for 
Social Security Administration disability 
benefits.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The RO must review the claims file to 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD and for a 
bipolar disorder.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues current on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) may adversely affect the outcome of her claims 
for service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 



